Exhibit 10.1

CROWN HOLDINGS, INC.

ISSUANCE BY

CROWN EUROPEAN HOLDINGS S.A.

OF

€550,000,000 0.750% Senior Notes due 2023

Purchase Agreement

October 22, 2019

BNP Paribas

As Representative of the several Initial

Purchasers named in Schedule I hereto

c/o BNP Paribas

10 Harewood Avenue

London NW1 6AA

United Kingdom

Ladies and Gentlemen:

Crown Holdings, Inc., a Pennsylvania corporation (“Holdings”), and the indirect
parent company of Crown European Holdings S.A., a société anonyme organized
under the laws of France (the “Issuer”), proposes that the Issuer issue and sell
to the several purchasers named in Schedule I hereto (the “Initial Purchasers”),
for whom BNP Paribas (the “Representative”) is acting as representative,
€550,000,000 aggregate principal amount of its 0. 750% Senior Notes due 2023
(the “Notes”). The Notes will be fully and unconditionally guaranteed on a
senior basis by Holdings and the other guarantors named in Schedule II hereto
(together with Holdings, the “Guarantors”; the Guarantors collectively with the
Issuer, the “Companies”). The Notes will be issued pursuant to an indenture to
be dated as of October 31, 2019 (the “Indenture”) among the Issuer, the
Guarantors, U.S. Bank National Association, as trustee (the “Trustee”), Elavon
Financial Services DAC, UK Branch, as paying agent, and Elavon Financial
Services DAC, as registrar and transfer agent. The Notes will have the benefit
of the guarantees (the “Guarantees” and, together with the Notes, the
“Securities”) provided for in the Indenture. The use of the neuter in this
Purchase Agreement (this “Agreement”) shall include the feminine and masculine
wherever appropriate. Certain terms used herein are defined in Section 18
hereof.

As described in the Pricing Disclosure Package and the Final Memorandum (each as
defined below), the Issuer intends to use the net proceeds from the issuance and
sale of the Securities to repay a portion of the Term B Loans outstanding as
defined and under that certain credit agreement, dated as of December 19, 2013
among Crown Americas LLC, the Issuer, Crown Metal Packaging Canada LP and each
of the Subsidiary Borrowers from time to time



--------------------------------------------------------------------------------

party hereto, as borrowers, Holdings, Crown International Holdings, Inc., and
Crown Cork & Seal Company, Inc., as parent guarantors, the lenders referred to
therein, Deutsche Bank AG New York Branch, as administrative agent, Deutsche
Bank AG London Branch, as U.K. administrative agent, and Deutsche Bank AG Canada
Branch, as Canadian administrative agent, as such credit agreement has been
amended, amended and restated or otherwise modified from time to time prior to
the Closing Date (such agreement, the “Existing Credit Agreement,” and such
repayment, the “Refinancing”), and to pay related fees and expenses.

On the Closing Date, Signode Industrial Group Mexico S. de R.L. de C.V. (the
“Joinder Party”) shall become party to this Agreement pursuant to a joinder
agreement substantially in the form of Exhibit D (the “Joinder Agreement”). Upon
execution of the Joinder Agreement, the agreements of the Joinder Party made
under this Agreement shall become effective as of the Time of Execution and the
Joinder Party shall, without any further action by any person, become a party to
this Agreement.

This Agreement, the Joinder Agreement, the Securities, the Indenture and the
agreements and instruments to which Holdings or any of its subsidiaries is a
signatory relating to the consummation of the transactions contemplated hereby
and the issuance and sale of the Securities contemplated hereby, collectively,
are referred to herein as the “Transaction Documents”.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Companies have prepared a
preliminary offering memorandum dated October 22, 2019 (including the
information incorporated by reference therein, the “Preliminary Memorandum”),
setting forth or including a description of the terms of the Securities, the
terms of the offering of the Securities, a description of the Companies and any
material developments relating to the Companies occurring after the date of the
most recent historical financial statements included therein. As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Memorandum, as
supplemented or amended by the written communications listed on Annex A hereto
in the most recent form that has been prepared and delivered by the Companies to
the Initial Purchasers in connection with their solicitation of offers to
purchase Securities prior to the time when sales of the Securities were first
made (the “Time of Execution”). Promptly after the Time of Execution and in any
event no later than the second Business Day following the Time of Execution, the
Companies will prepare and deliver to the Initial Purchasers a final offering
memorandum (including the information incorporated by reference therein, the
“Final Memorandum”), which will consist of the Preliminary Memorandum with such
changes therein as are required to reflect the information contained in the
amendments or supplements listed on Annex A hereto. The Companies hereby confirm
that they have authorized the use of the Pricing Disclosure Package, the Final
Memorandum and the Recorded Road Show (as defined below) in connection with the
offer and sale of the Securities by the Initial Purchasers.

1.    Representations and Warranties. As of the Time of Execution and at the
Closing Date (as defined in Section 3 below), the Companies, jointly and
severally, represent and

 

-2-



--------------------------------------------------------------------------------

warrant to and agree with each of the Initial Purchasers and, upon execution of
the Joinder Agreement, the Joinder Party jointly and severally represents and
warrants to and agrees with each of the Initial Purchasers, as follows
(references in this Section 1 to the “Offering Memorandum” are to (i) the
Pricing Disclosure Package in the case of representations and warranties made as
of the Time of Execution and (ii) both the Pricing Disclosure Package and the
Final Memorandum in the case of representations and warranties made at the
Closing Date):

(a)    The Preliminary Memorandum, at the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Companies make no
representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package and Final Memorandum, in reliance upon and in
conformity with information furnished in writing to the Companies by or on
behalf of the Initial Purchasers specifically for inclusion therein. The
Companies have not distributed or referred to and will not distribute or refer
to any written communications (as defined in Rule 405 of the Act) that
constitute an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Companies or their agents and representatives
(other than the Pricing Disclosure Package and Final Memorandum) an “Issuer
Written Communication”) other than the Pricing Disclosure Package, the Final
Memorandum and the recorded electronic road show made available to investors
(the “Recorded Road Show”). Any information in an Issuer Written Communication
that is not otherwise included in the Pricing Disclosure Package and the Final
Memorandum does not conflict with the Pricing Disclosure Package or the Final
Memorandum, and each Issuer Written Communication, when taken together with the
Pricing Disclosure Package, does not at the Time of Execution and, when taken
together with the Final Memorandum at the Closing Date, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(b)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them (other than the Initial Purchasers, as to which
the Companies make no representation or warranty), has, directly or indirectly,
made offers or sales of any security, or solicited offers to buy any security,
under circumstances that would require the registration of the Securities under
the Act. Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 4 of this Agreement, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers or the initial resale of the Securities by the Initial Purchasers, in
each case, in the manner contemplated by this Agreement, to register any of the
Securities under the Act or to qualify the Indenture under the Trust Indenture
Act.

(c)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them (other than the Initial Purchasers, as to which
the Companies

 

-3-



--------------------------------------------------------------------------------

make no representation or warranty), has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States.

(d)    The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.

(e)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them (other than the Initial Purchasers, as to which
the Companies make no representation or warranty), has engaged in any “directed
selling efforts” with respect to the Securities, and each of the Companies and
their respective Affiliates has complied with the “offering restrictions”
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

(f)    No securities of any of the Companies are of the same class (within the
meaning of Rule 144A under the Act) as any of the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

(g)    None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

(h)    Application will be made by the Companies for the Notes to be listed on
the Official List of the Luxembourg Stock Exchange and to be admitted to trading
on the Euro MTF Market of the Luxembourg Stock Exchange.

(i)    None of the Companies or their respective subsidiaries is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the Offering Memorandum none of them will
be, required to register as an “investment company” within the meaning of the
Investment Company Act.

(j)    Holdings is subject to the reporting requirements of, and has timely
filed all material required to be filed by it pursuant to, Section 13 or
Section 15(d) of the Exchange Act.

(k)    None of the Companies or their respective Affiliates has paid or agreed
to pay to any person any compensation for soliciting another to purchase any
securities of any of them (except as contemplated by this Agreement).

(l)    None of the Companies or their respective Affiliates has taken, directly
or indirectly, any action designed to cause or which has constituted or which
might reasonably be expected to cause or result, under the Exchange Act or
otherwise, in the stabilization or manipulation of the price of any security of
any of them to facilitate the sale or resale of the Securities.

 

-4-



--------------------------------------------------------------------------------

(m)    The information to be provided by the Companies pursuant to Section 5(h)
hereof will not, at the date thereof, contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(n)    The statements in the Offering Memorandum set forth or referenced under
the headings “Crown’s Business—Legal Proceedings”, “Description of Certain
Indebtedness”, “Description of the Notes”, “Material U.S. Federal Income Tax
Considerations” and “Material French Tax Considerations” fairly summarize the
matters therein described.

(o)    The statistical and market-related data included in the Offering
Memorandum are based on or derived from sources which the Companies believe to
be reliable and accurate in all material respects.

(p)    There are no contracts, agreements or other documents or pending legal or
governmental proceedings to which any of the Companies or their respective
subsidiaries is a party or any property of any of the Companies or their
respective subsidiaries is subject that would be required to be described in a
prospectus under the Act that have not been described in the Offering
Memorandum. The contracts, agreements and other documents so described in the
Offering Memorandum are in full force and effect on the date of this Agreement.
None of the Companies or their respective subsidiaries or, to the knowledge of
any of the Companies, any other party is in breach of or default under any such
contracts, agreements or other documents, other than a breach or default that
would not reasonably be expected to have a material adverse effect on (i) the
issue and sale of the Securities or the consummation of the other transactions
contemplated by the Transaction Documents (including, without limitation, the
Refinancing and the application of the proceeds from the issuance of the
Securities) or (ii) the condition (financial or otherwise), prospects, earnings,
business or properties of Holdings and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business
(“Material Adverse Effect”).

(q)    Holdings and each of its subsidiaries have been duly organized and are
validly existing as a corporation or other legal entity in good standing (to the
extent that such concept exists under the laws of such jurisdiction) under the
laws of the jurisdiction in which they are organized, with full corporate or
other statutory power and authority to own or lease, as the case may be, and
operate their properties and conduct their business as described in the Offering
Memorandum. Holdings and each of its subsidiaries are duly qualified to do
business as a foreign corporation or other legal entity and are in good standing
under the laws of each jurisdiction which requires such qualification, except
where the failure to do so qualify or be in good standing would not reasonably
be expected to result in a Material Adverse Effect.

(r)    All the outstanding shares of capital stock of each subsidiary of
Holdings have been duly and validly authorized and issued and are fully paid
and, except as set forth in the Offering Memorandum, all outstanding shares of
capital stock of such subsidiaries are owned by Holdings, either directly or
through wholly-owned subsidiaries,

 

-5-



--------------------------------------------------------------------------------

free and clear of any perfected security interest or any other security
interests, claims, liens or encumbrances, except for any such perfected security
interests, or other security interests, claims, liens or encumbrances described
in the Offering Memorandum or that would not reasonably be expected to result in
a Material Adverse Effect or an Event of Default (as defined in the Indenture).

(s)    Holdings’ capitalization is, on the basis stated in the Offering
Memorandum, as set forth in the “Actual” column of the table set forth under the
heading “Capitalization” in the Offering Memorandum. On the Closing Date,
Holdings’ capitalization will be, on the basis stated in the Offering
Memorandum, consistent in all material respects with the “As Adjusted” column of
the table set forth under the heading “Capitalization” in the Offering
Memorandum.

(t)    This Agreement has been duly authorized, executed and delivered by each
Company and, assuming the due authorization, execution and delivery thereof by
the Initial Purchasers, will constitute the legal, valid and binding obligation
of each Company, enforceable against such Company in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
applicable laws and public policy considerations).

(u)    On or prior to the Closing Date, the Joinder Agreement will have been
duly authorized by the Joinder Party, and on the Closing Date, will be executed
and delivered by the Joinder Party and will constitute the legal, valid and
binding obligation of the Joinder Party (subject to the exclusions, exceptions
and limitations provided herein and therein), enforceable against the Joinder
Party in accordance with its terms (except that the enforcement thereof may be
subject to applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or other laws of general applicability affecting
creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
thereof may be brought regardless of whether such enforcement is considered in a
proceeding at law or in equity and except that any rights to indemnity and
contribution further may be limited or prohibited by applicable laws and public
policy considerations).

(v)    The Indenture has been duly authorized by each of the Companies and,
assuming the due authorization, execution and delivery thereof by the Trustee,
when executed and delivered by each of the Companies, will constitute the legal,
valid and binding obligation of each of the Companies, enforceable against each
of the Companies in accordance with its terms (except that the enforcement
thereof may be subject to applicable bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium or other laws of general applicability
affecting creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought regardless of whether such enforcement is considered in
a proceeding at law or in equity). The Indenture meets the requirements for
qualification under the Trust Indenture Act.

 

-6-



--------------------------------------------------------------------------------

(w)    [Reserved].

(x)    The Notes have been duly authorized by the Issuer and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms hereof,
will have been duly executed and delivered by the Issuer and will constitute the
legal, valid and binding obligations of the Issuer, entitled to the benefits of
the Indenture and enforceable against the Issuer in accordance with their terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity).

(y)    The Guarantees have been (or in the case of the Joinder Party will be
prior to the Closing Date) duly authorized by the Guarantors and, when the Notes
have been executed in accordance with the provisions of the Indenture, will have
been duly executed and delivered by the Guarantors and will constitute legal,
valid and binding obligations of the Guarantors, entitled to the benefits of the
Indenture and enforceable against the Guarantors in accordance with their terms
(except that the enforcement thereof may be subject to applicable provisions of
corporate law regarding the preservation of share capital and statutory reserves
as well as bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws of general applicability affecting creditors’ rights
generally from time to time in effect and to general principles of equity (and
corresponding provisions under the laws applicable to the respective Guarantor)
and the discretion of the court before which any proceeding therefor may be
brought regardless of whether such enforcement is considered in a proceeding at
law or in equity or as described in the Offering Memorandum).

(z)    Each other Transaction Document has been (or in the case of the Joinder
Party, will be prior to the Closing Date) duly authorized by each Company a
party thereto and, assuming the due authorization, execution and delivery
thereof by the other parties thereto, when executed and delivered by each such
Company, will constitute the legal, valid and binding obligation of each such
Company (each subject to the exclusions, exceptions and limitations provided
therein), enforceable against each such Company in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

 

-7-



--------------------------------------------------------------------------------

(aa)    The documents (or portions thereof) incorporated by reference in the
Offering Memorandum when they became effective or were filed with the
Commission, as the case may be, complied as to form in all material respects
with the requirements of the Act or the Exchange Act, as applicable, and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(bb)    No consent, approval, authorization, filing with or order of any court
or governmental agency or body is required in connection with the issue and sale
of the Securities or the consummation of the transactions contemplated by any of
the Transaction Documents, except such as may be required by the Luxembourg
Stock Exchange or under the blue sky laws of any state in connection with the
purchase and distribution of the Securities by the Initial Purchasers in the
manner contemplated herein and in the Offering Memorandum, and except where the
failure to obtain the same would not reasonably be expected to have a Material
Adverse Effect.

(cc)    None of the execution and delivery by any of the Companies party thereto
of any of the Transaction Documents, the issue and sale of the Securities, the
consummation of the other transactions contemplated by the Transaction Documents
(including, without limitation, the Refinancing and the application of the
proceeds from the issuance of the Securities) will conflict with, result in a
breach or violation or imposition of any lien, charge or encumbrance upon any
property or assets of any of the Companies or their respective subsidiaries
pursuant to (i) the organizational documents of Holdings or any of its
subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement, credit agreement or other agreement,
obligation, condition, covenant or instrument to which Holdings or any of its
subsidiaries is a party or bound or to which any property or assets of Holdings
or any of its subsidiaries is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to Holdings or any of its
subsidiaries or any property or assets of Holdings or any of its subsidiaries of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over Holdings or any of its subsidiaries
or property or assets of any of its subsidiaries, except, in the case of
clauses (ii) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect or to materially adversely affect the rights of the
holders of the Securities or of the Initial Purchasers under the Transaction
Documents.

(dd)    The consolidated historical financial statements and schedules of
Holdings and its consolidated subsidiaries included in the Offering Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of Holdings and its consolidated subsidiaries as of
the dates and for the periods indicated, comply as to form in all material
respects with the applicable requirements of the Act and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as otherwise noted therein). The
selected historical financial data set forth under the caption “Selected
Historical Financial Data” in the Offering Memorandum comply as to form in all
material respects with the applicable requirements of the Act (except that
historical data for the fiscal years

 

-8-



--------------------------------------------------------------------------------

ended December 31, 2014 and 2015 is omitted) and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as otherwise noted therein). The
financial data set forth under the caption “Summary—Summary Historical Financial
Data” in the Offering Memorandum fairly present, on the basis stated in the
Offering Memorandum, the information included therein. The adjusted financial
data included in the Offering Memorandum include assumptions that provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions and events described therein, the related adjustments give
appropriate effect to those assumptions, and the adjustments reflect the proper
application of those adjustments to the historical amounts in the adjusted
financial data included in the Offering Memorandum.

(ee)    Other than as set forth in the Offering Memorandum, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Holdings or any of its subsidiaries or any property or
assets of Holdings or any of its subsidiaries is pending or, to the knowledge of
Holdings, threatened that would reasonably be expected to have a Material
Adverse Effect.

(ff)    Holdings and each of its subsidiaries own or lease all such properties
as are necessary to the conduct of their operations as presently conducted.
Holdings and each of its subsidiaries have good and marketable title to, or
valid leasehold interests in, or easements or other limited property interests
in, or are licensed to use, all their material properties and assets, except for
minor defects that do not interfere with their ability to conduct their business
as currently conducted or utilize such properties and assets for their intended
purposes, and except where failure to have such title, leasehold interests,
easements or other limited property interests or licenses to use, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
All material properties and assets of Holdings and each of its subsidiaries are
free and clear of all liens, charges, encumbrances or restrictions, except for
Permitted Liens (as defined in the Indenture) and as described in the Offering
Memorandum. Each of the Companies and their respective subsidiaries has good and
marketable title to all personal property it purports to own, except as
described in the Offering Memorandum.

(gg)    Neither Holdings nor any of its subsidiaries is in violation or default
of (i) any provision of its organizational documents; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement, credit agreement or other agreement, obligation, condition, covenant
or instrument to which it is a party or bound or to which its property or assets
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to it or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over it or any such subsidiaries or any of their respective
property or assets, except, in the case of clauses (ii) and (iii) above, for any
such violation or default which would not reasonably be expected to have a
Material Adverse Effect.

(hh)    PricewaterhouseCoopers LLP, who have certified certain financial
statements of Holdings and its consolidated subsidiaries and delivered their
report with respect to the audited consolidated financial statements and
schedules included in the Offering Memorandum, are independent public
accountants with respect to Holdings within the meaning of the Act and the
Exchange Act and the related published rules and regulations thereunder.

 

-9-



--------------------------------------------------------------------------------

(ii)    [Reserved].

(jj)    Holdings and each of its subsidiaries have timely filed all foreign,
federal, state and local tax returns (or the equivalents thereof) that are
required to be filed or have requested extensions thereof, except in any case in
which the failure so to file would not reasonably be expected to have a Material
Adverse Effect. Holdings and each of its subsidiaries have timely paid all taxes
required to be paid by them whether or not shown in such returns (including
withholding taxes) and any other assessment, fine or penalty levied against
them, to the extent that any of the foregoing is due and payable, except for any
such assessment, fine or penalty that is being contested in good faith or as
would not reasonably be expected to have a Material Adverse Effect.

(kk)    No labor problem or dispute with the employees of Holdings or any of its
subsidiaries exists or, to the knowledge of the Companies, is threatened or
imminent, and there is no existing or imminent labor disturbance or collective
bargaining activities by the employees of Holdings or any of its subsidiaries
or, to the knowledge of any of the Companies, by the employees of any of the
principal suppliers, contractors or customers of Holdings or any of its
subsidiaries, in each case, that would have a Material Adverse Effect.

(ll)    Holdings and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged, except, in each case, as disclosed in the Offering Memorandum or to the
extent that such lack of insurance would not reasonably be expected to have a
Material Adverse Effect. All policies of insurance and fidelity or surety bonds
insuring Holdings or any of its subsidiaries or the businesses, assets,
employees, officers and directors of Holdings or any of its subsidiaries are in
full force and effect other than any policies of insurance and fidelity or
surety bonds that, if not in full force and effect, would not reasonably be
expected to have a Material Adverse Effect. Holdings and each of its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects. There are no claims by Holdings or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause,
except for such claims which, if successfully denied, would not reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
subsidiaries has been refused any insurance coverage sought or applied for.
Neither Holdings nor any of its subsidiaries has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.

(mm)    No subsidiary of Holdings is prohibited, directly or indirectly, from
paying any dividends on such subsidiary’s capital stock, from making any other
distribution on

 

-10-



--------------------------------------------------------------------------------

such subsidiary’s capital stock, from repaying to Holdings or any other
subsidiary of Holdings, any loans or advances to such subsidiary from Holdings
or such other subsidiary or from transferring any of such subsidiary’s property
or assets to Holdings or any other subsidiary of Holdings, except as described
in or contemplated by the Offering Memorandum (exclusive of any amendment or
supplement thereto).

(nn)    Holdings and each of its subsidiaries own or possess adequate licenses
or other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their respective
businesses as described in the Offering Memorandum, except where the failure to
own or possess such licenses or other rights to use such patents, trademarks,
service marks, trade names, copyrights and know-how would not reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
subsidiaries has received in the last three years, any notice of infringement of
or conflict with (or knows of any such infringement of or conflict with)
asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights or know-how that, if such assertion of
infringement or conflict were sustained, could have a Material Adverse Effect.

(oo)    Holdings and each of its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, except where the failure to
possess such licenses, certificates, permits or other authorizations would not
reasonably be expected to have a Material Adverse Effect, and neither Holdings
nor any of its subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to have a Material Adverse
Effect.

(pp)    Holdings and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Holdings and each of its subsidiaries maintain
systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, management
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles.

(qq)    (i) Holdings and each of its subsidiaries are in compliance in all
material respects with any and all applicable foreign, federal, state and local
laws and regulations and rules of common law relating to pollution or the
protection of the environment, natural resources or occupational health and
safety, including without limitation those

 

-11-



--------------------------------------------------------------------------------

relating to the release or threat of release of Hazardous Materials
(“Environmental Laws”); (ii) Holdings and each of its subsidiaries have received
and are in compliance in all material respects with all permits, licenses or
other approvals required of it under applicable Environmental Laws to conduct
their businesses as currently conducted; (iii) neither Holdings nor any of its
subsidiaries has received written notice of any actual or potential liability
for the investigation or remediation of any Hazardous Materials; (iv) there is
no civil, criminal or administrative action, suit, demand, claim, hearing,
notice of violation, investigation, proceeding, notice or demand letter or
request for information pending or, to the knowledge of any of the Companies,
threatened against Holdings or any of its subsidiaries under any Environmental
Law; (v) no lien, charge, encumbrance or restriction has been recorded under any
Environmental Law with respect to any assets, facility or property owned,
operated, leased or controlled by Holdings or any of its subsidiaries;
(vi) neither Holdings nor any of its subsidiaries is subject to any order,
decree, consent, settlement or agreement requiring, or is otherwise obligated or
required to perform, any response or corrective action relating to any Hazardous
Materials; (vii) neither Holdings nor any of its subsidiaries has received
written notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or any comparable state or foreign law;
(viii) no property or facility of Holdings or any of its subsidiaries is
(x) listed or, to the knowledge of the Companies, proposed for listing on the
National Priorities List under CERCLA or (y) listed in the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
governmental authority; and (ix) there are no past or present actions, events,
operations or activities which would reasonably be expected to prevent or
interfere with compliance by Holdings or any of its subsidiaries with any
applicable Environmental Law or result in liability (including, without
limitation, fines or penalties) under any applicable Environmental Law, except,
in the case of each of clauses (i) through (ix) above, as (A) described in the
Offering Memorandum (exclusive of any amendment or supplement thereto) or
(B) would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect. “Hazardous Materials” means any hazardous or toxic
substance, chemical, material, pollutant, waste, contaminant or constituent,
which is subject to regulation under or could give rise to liability under any
Environmental Law.

(rr)    In the ordinary course of its business, Holdings periodically reviews
the effect of Environmental Laws on the business, operations and properties of
Holdings and its subsidiaries in the course of which it seeks to identify and
evaluate associated costs and liabilities. On the basis of such review, and
except as described in the Offering Memorandum, Holdings does not reasonably
expect that such associated costs and liabilities would, singly or in the
aggregate, have a Material Adverse Effect.

(ss)    Holdings and each of its subsidiaries have fulfilled their obligations,
if any, under the minimum funding standards of Section 302 of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to each “plan”
(as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which

 

-12-



--------------------------------------------------------------------------------

employees of any of the Companies or their respective subsidiaries are eligible
to participate, and each such plan is, and on the Closing Date will be, in
compliance in all material respects with the presently applicable provisions of
ERISA and such regulations and published interpretations. Neither Holdings nor
any of its subsidiaries has incurred any unpaid liability to the Pension Benefit
Guaranty Corporation (other than for the payment of premiums in the ordinary
course) under Title IV of ERISA.

(tt)    None of the Companies, any of their respective Affiliates or any
director, officer, agent or employee of any of the Companies or their respective
Affiliates has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom or of
any other applicable European Union or local law regulating payments to any
government official or employee or (v) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment. Holdings and its subsidiaries have
instituted and will maintain and enforce, policies and procedures designed to
ensure compliance by Holdings and its subsidiaries with all applicable
anti-bribery and anti-corruption laws.

(uu)    The operations of Holdings and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements (including, but not limited to, the Currency and Foreign
Transactions Reporting Act of 1970, as amended) and the money laundering
statutes of all jurisdictions that apply to Holdings and its subsidiaries, the
rules and regulations thereunder, and any related or similar rules, regulations
or guidelines, issued administered or enforced by any relevant governmental
agency (collectively, the “Money Laundering Laws”), and no material action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving Holdings or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of Holdings,
threatened.

(vv)    None of Holdings or any of its subsidiaries or, to the knowledge of the
Companies, any of their respective Affiliates, any director, officer, agent or
employee of Holdings or any of its subsidiaries is or has been in violation of
any applicable economic or trade sanctions or laws relating to money laundering,
unlawful financial activities or unlawful use or appropriation of corporate
funds, including those administered by the Office of Foreign Assets Control of
the U.S. Department of Treasury, European Union (including, without limitation,
economic sanctions imposed against certain states, organizations and individuals
under the European Union’s Common Foreign & Security Policy), the United Nations
Security Council, Her Majesty’s Treasury, France, or other relevant sanctions
authority (collectively, “Sanctions”) or is the subject or the target of
Sanctions or owned 50% or more by or otherwise controlled by or acting on behalf
of one or more persons or entities that are the subject to Sanctions or located,
organized or resident in a country or territory that is the subject to Sanctions
(especially but not limited to Cuba, Iran, Syria, North Korea and the Crimean
Region,

 

-13-



--------------------------------------------------------------------------------

each a “Sanctioned Country”); the Issuer agrees that it will not directly or
indirectly use the proceeds of the offering and sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any person or entity, or
any subsidiary, joint venture partner or sub-division of such other person or
entity, for the purpose of financing or facilitating the activities of any
person or entity then subject to Sanctions or in a Sanctioned Country. With
regard to Deutsche Bank AG, London Branch, Citigroup Global Markets Limited,
Commerzbank Aktiengesellschaft, Crédit Agricole Corporate and Investment Bank,
Banco Santander, S.A., Scotiabank Europe plc, UniCredit Bank AG, Coöperatieve
Rabobank U.A. and SMBC Nikko Capital Markets Limited, the representations in
this paragraph (vv) shall not apply if and to the extent that the expression of,
or compliance with, or receipt or acceptance of, such representation would
breach any provision of (i) Council Regulation (EC) No. 2271/96, as amended from
time to time (the “EU Blocking Regulation”), or any law or regulation
implementing the EU Blocking Regulation in any member state of the European
Union or the United Kingdom; or (ii) any other applicable and similar
anti-boycott law, instrument or regulation in the United Kingdom; or
(iii) solely to the extent such regulation applies to the applicable Initial
Purchasers, Section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) or any similar applicable anti-boycott law or
regulation.

(ww)    The issue of the Notes by the Issuer and the Guarantees by the
Guarantors (subject to the exclusions and limitations set forth therein and in
the Indenture) will not result in a breach of any provisions relating to
financial assistance, principles of corporate benefit or any similar law or
regulation of the jurisdictions applicable to them, which could affect the
enforceability of the Notes or the Guarantees;

(xx)    None of Holdings, its subsidiaries or, to the knowledge of Holdings, any
director, officer, agent, employee or Affiliate of Holdings or any of its
subsidiaries has distributed or, prior to the later to occur of (i) the Closing
Date and (ii) the completion of the distribution of the Notes, will distribute
any material referring to the offering and sale of the Notes other than the
Preliminary Memorandum, the Pricing Disclosure Package or the Final Memorandum
or other materials, if any, permitted by the Act and the U.K. Financial Services
and Markets Act 2000 (the “FSMA”) (or regulations or legislation promulgated
pursuant to the Act or the FSMA) or required to be distributed by the Luxembourg
Stock Exchange.

(yy)    Except as disclosed in the Offering Memorandum, and subject to the
limitations described therein, no income, stamp or other taxes or levies,
imposts, deductions, charges, compulsory loans or withholdings whatsoever
(collectively, “Taxes”) are or will be, under applicable law in France, the
United States or any other jurisdiction of incorporation, organization,
formation, tax residency or place of business, as the case may be, of the
Companies, or a jurisdiction in which any Company has a paying agent (for the
avoidance of doubt, such paying agent not to include any Guarantor) with respect
to the Notes, or any political subdivision thereof or therein (each, a “Taxing
Jurisdiction”), imposed on, assessed against, levied against or collected with
respect to any holder of the Notes by any such Taxing Jurisdiction on or in
respect of principal, interest, premiums and penalties or other amounts payable
under the Securities, or on account of the issue and sale, by the Companies or
the execution, delivery or performance

 

-14-



--------------------------------------------------------------------------------

of this Agreement, the Joinder Agreement, the Indenture or any payments
hereunder or thereunder, except for Taxes of a holder of the Notes levied,
imposed, deducted, charged, compulsorily lent or withheld by any jurisdiction
where such holder is incorporated, organized, formed or tax resident.

(zz)    None of the Companies or any property or assets of any of the Companies
has any immunity from jurisdiction of any court or from any legal process.

(aaa)    After giving effect to savings clauses in the Indenture and the
Guarantees that limit the liability of the Guarantors in certain cases to the
extent provided therein, the fair value and present fair saleable value of the
assets of each of the Companies and their respective subsidiaries exceeds, and
immediately after the consummation of the issue and sale of the Securities and
the consummation of the other transactions contemplated by the Transaction
Documents will exceed, the sum of its stated liabilities and identified
contingent liabilities. After giving effect to savings clauses in the Indenture
and the Guarantees that limit the liability of the Guarantors in certain cases
to the extent provided therein, none of the Companies or their respective
subsidiaries is, and immediately after the consummation of the issue and sale of
the Securities and the consummation of the other transactions contemplated by
the Transaction Documents none of them will be, (x) left with unreasonably small
capital with which to carry on its business as it is proposed to be conducted,
(y) unable to pay its debts (contingent or otherwise) as they mature or
(z) otherwise insolvent.

(bbb)    None of the French subsidiaries of Holdings nor any of the Companies
has applied, or will apply, for until the Closing Date or is or will be at the
Closing Date subject to:

(i)    a mandat ad hoc proceedings (mandat ad hoc);

(ii)    a conciliation proceedings (procédure de conciliation);

(iii)    a safeguard proceedings (procédure de sauvegarde), an accelerated
financial safeguard proceedings (procédure de sauvegarde financière accélérée)
or an accelerated safeguard proceedings (procédure de sauvegarde accélérée);

(iv)    a judgment issued for (x) the judicial reorganization (redressement
judiciaire) or (y) the liquidation proceedings (liquidation judiciaire);

(v)    a transfer of the whole of the business (cession totale de l’entreprise);

(vi)    a voluntary liquidation;

(vii)    any other proceedings under any applicable laws which has an analogous
effect to any of the proceedings referred to from (i) to (vi) in this paragraph;

 

-15-



--------------------------------------------------------------------------------

(viii)    any conveyance, assignment or other arrangement for the benefit of its
creditors; or

(ix)    any composition with its creditors.

(ccc)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them (other than the Initial Purchasers, as to which
the Companies make no representation or warranty), has offered or sold and will
offer or sell, directly or indirectly, any Notes to the public in France other
than pursuant to an exemption under Article 1(4) of the Regulation (EU)
2017/1129 of the European Parliament and of the Council of 14 June 2017 as
amended from time to time (the “Prospectus Regulation”) or has distributed or
caused to be distributed or will distribute or cause to be distributed to the
public in France the Preliminary Memorandum, the Final Memorandum or any other
offering or marketing material relating to the Notes, and that such offers,
sales and distributions have been and shall only be made in France to qualified
investors (investisseurs qualifiés), as defined in the Prospectus Regulation and
any related applicable French laws and regulations implementing the Prospectus
Regulation.

(ddd)    Holdings and its subsidiaries’ information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with the
operation of the business of Holdings and its subsidiaries as currently
conducted, free and clear of all material bugs, errors, defects, Trojan horses,
time bombs, malware and other corruptants. Holdings and its subsidiaries have
implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data (including all personal, personally identifiable,
sensitive, confidential or regulated data (“Personal Data”)) used or held for
use in connection with their businesses, and there have been no breaches,
violations, disruptions, compromises or unauthorized uses of or accesses to
same, except for the duty to notify any other person or where such breaches,
violations, disruptions, compromises or unauthorized uses of or access to same,
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect. Holdings and its subsidiaries are presently in material
compliance with all applicable laws, statutes and regulations (including the
European Union General Data Protection Regulation) and all judgments, orders,
rules and regulations of any court or arbitrator or governmental or regulatory
authority, internal policies and contractual obligations and, to the extent
applicable, PCI-DSS, relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.

(eee)    Holdings and each of its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by Holdings in reports that it files or submits under the Exchange Act
is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including

 

-16-



--------------------------------------------------------------------------------

controls and procedures designed to ensure that such information is accumulated
and communicated to Holdings’ management as appropriate to allow timely
decisions regarding required disclosure. Holdings and its subsidiaries have
carried out evaluations, with the participation of management, of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

Any certificate signed by any officer of any of the Companies and delivered to
the Initial Purchasers or counsel for the Initial Purchasers pursuant to this
Agreement shall be deemed a representation and warranty by such Company, as to
matters covered thereby, to each Initial Purchaser.

2.    Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Issuer agrees to
sell to each Initial Purchaser, and each Initial Purchaser agrees, severally and
not jointly, to purchase from the Issuer, at a purchase price equal to 99.375%
of the principal amount of the Notes, plus accrued interest, if any, from
October 31, 2019 to the Closing Date, the principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule I hereto.

3.    Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., London time, on October 31, 2019, or at such time on such
later date (not later than November 7, 2019) as the Initial Purchasers shall
designate, which date and time may be postponed among the Initial Purchasers and
the Issuer or as provided in Section 9 hereof (such date and time of delivery
and payment for the Securities being herein called the “Closing Date”). Delivery
of the Securities shall be made to the Initial Purchasers for the respective
accounts of the several Initial Purchasers against payment by the several
Initial Purchasers of the purchase price thereof to or upon the order of the
Issuer by wire transfer payable in same-day funds to the account specified by
the Issuer. Delivery of the Securities shall be made through the facilities of
Euroclear Bank SA/NV, as operator of the Euroclear System (“Euroclear”), and
Clearstream Banking, société anonyme (“Clearstream”), or their designated
nominee, unless the Initial Purchasers shall otherwise instruct.

4.    Offering by Initial Purchasers. Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Issuer that:

(a)    It is an “accredited investor” within the meaning of Rule 501 of the Act
and acknowledges that it is purchasing the Securities pursuant to a private sale
exemption from registration under the Act.

(b)    It has not offered or sold, and will not offer or sell, any Securities
except (i) to those it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A
or (ii) in accordance with the restrictions set forth in Exhibit A hereto. Each
of the Initial Purchasers will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes the Pricing Disclosure Package, the
Final Memorandum, any Issuer Written Communication or any such other material,
in all cases at its own expense, except as provided in Section 5(m).

 

-17-



--------------------------------------------------------------------------------

(c)    Neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in the United States or in any manner involving a
public offering within the meaning of Section 4(a) of the Act.

(d)    Each Initial Purchaser acknowledges and agrees that the Issuer and, for
the purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Section 6(a) through 6(d), (i) counsel for the Companies and (ii) counsel for
the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of such Initial Purchaser, and compliance of such
Initial Purchaser with its agreements, contained in paragraphs 4(a) through (c),
above, and such Initial Purchaser hereby consents to such reliance.

5.    Agreements. The Companies, jointly and severally, agree, and upon
execution and delivery of the Joinder Agreement, the Joinder Party, joint and
severally with the Companies, agrees, with each Initial Purchaser that:

(a)    The Companies will furnish to each Initial Purchaser and to counsel for
the Initial Purchasers, without charge, during the period referred to in
paragraph (c) below, as many copies of the Pricing Disclosure Package, any
Issuer Written Communication and the Final Memorandum and any amendments and
supplements thereto as they may reasonably request and each as so delivered
shall be in form and substance reasonably satisfactory to the Representative.

(b)    The Companies will not amend or supplement the Pricing Disclosure Package
or the Final Memorandum, other than by filing documents under the Exchange Act
that are incorporated by reference therein, or distribute or refer to any Issuer
Written Communication, in each case, without the prior written consent of the
Representative; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Representative in its sole discretion), Holdings and its subsidiaries will not
file any document under the Exchange Act that is incorporated by reference in
the Pricing Disclosure Package or the Final Memorandum unless, prior to such
proposed filing, the Companies have furnished the Representative with a copy of
such document for their review and the Representative has not reasonably
objected to the filing of such document. The Companies will promptly advise the
Initial Purchasers when any document filed under the Exchange Act that is
incorporated by reference in the Pricing Disclosure Package or the Final
Memorandum shall have been filed with the Commission. The Companies will
promptly, upon the reasonable request of the Representative or counsel for the
Initial Purchasers, make any amendments or supplements to the Pricing Disclosure
Package and the Final Memorandum that may be necessary or advisable in
connection with the resale of the Notes by the Initial Purchasers.

 

-18-



--------------------------------------------------------------------------------

(c)    If at any time prior to the completion of the sale of the Securities by
the Initial Purchasers (as determined by the Representative), (i) any
governmental or regulatory authority issues any order preventing or suspending
the use of any of the Pricing Disclosure Package or the Final Memorandum or
(ii) any event occurs as a result of which the Pricing Disclosure Package, any
Issuer Written Communication or the Final Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made or the circumstances then
prevailing, not misleading, or if it should be necessary to amend or supplement
the Pricing Disclosure Package, any Issuer Written Communication or the Final
Memorandum to comply with applicable law, the Companies will promptly (i) notify
the Initial Purchasers of any such event; (ii) subject to the requirements of
paragraph (b) of this Section 5, prepare an amendment or supplement that will
correct such statement or omission or effect such compliance; and (iii) supply
any supplemented or amended Pricing Disclosure Package, Issuer Written
Communication or the Final Memorandum to the Initial Purchasers and counsel for
the Initial Purchasers without charge in such quantities as they may reasonably
request.

(d)    To the extent a Company may do so under applicable law, the Companies
will arrange, if necessary, for the qualification of the Securities for sale by
the Initial Purchasers under the laws of such jurisdictions as the Initial
Purchasers may reasonably designate and will maintain such qualifications in
effect so long as required for the sale of the Securities; provided that in no
event shall any Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified, to execute a general consent to
service of process in any jurisdiction with respect to which such a consent has
not been previously executed or to subject itself to taxation in any
jurisdiction wherein it would not otherwise be subject to tax but for the
requirements of this paragraph. The Companies will promptly advise the
Representative of the receipt by any Company of any notification with respect to
the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(e)    The Companies will not, and will not permit any of their respective
Affiliates to, resell any Securities that have been acquired by any of them.

(f)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them, will, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act.

(g)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them, will engage in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
any offer or sale of the Securities in the United States.

(h)    So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, each Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or it is

 

-19-



--------------------------------------------------------------------------------

not exempt from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, provide to each holder of such restricted
securities and to each prospective purchaser (as designated by such holder) of
such restricted securities, upon the request of such holder or prospective
purchaser, any information required to be provided by Rule 144A(d)(4) under the
Act. This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders, from time to time, of such
restricted securities.

(i)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them, will engage in any “directed selling efforts”
with respect to the Securities, and each of them will comply with the “offering
restrictions” requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

(j)    The Companies will cooperate with the Representative and use their
respective reasonable best efforts to permit the Notes to be eligible for
clearance and settlement through Euroclear and Clearstream. The Companies will
use their reasonable best efforts to cause the Notes to be listed on the
Official List of the Luxembourg Stock Exchange and to be admitted to trading on
the Euro MTF Market of the Luxembourg Stock Exchange as soon as practicable
after the date hereof. If the Notes cease to be listed on the Official List of
the Luxembourg Stock Exchange, the Companies will use their reasonable best
efforts as soon as practicable to list such Notes on another recognized stock
exchange or exchange regulated market in western Europe.

(k)    The Companies will not and will not permit any of their subsidiaries to,
for a period of ninety (90) days following the Time of Execution, without the
prior written consent of the Representative, offer, sell or contract to sell, or
otherwise dispose of, or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by any Company or any Affiliate of any Company or any person in
privity with any Company or any Affiliate of any Company, directly or
indirectly, or announce the offering of any debt securities issued or guaranteed
by any Company (or any subsidiary of a Company) and intercompany notes.

(l)    The Companies will not take, directly or indirectly, any action designed
to or which has constituted or which might reasonably be expected to cause or
result, under the Act or the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of any Company to facilitate the sale
or resale of the Securities.

(m)    The Companies, jointly and severally, agree to pay the costs and expenses
relating to the following matters: (i) the preparation of the Joinder Agreement,
the Indenture, the issuance of the Securities and the fees of the Trustee;
(ii) the preparation, printing or reproduction of the Pricing Disclosure Package
and the Final Memorandum and each amendment or supplement thereto; (iii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the Pricing Disclosure
Package and the Final Memorandum, and all amendments or supplements to either of
them, as may, in each case, be reasonably

 

-20-



--------------------------------------------------------------------------------

requested for use in connection with the offering and sale of the Securities;
(iv) the preparation, printing, authentication, issuance and delivery of
certificates for the Securities, including any stamp or transfer taxes in
connection with the original issuance and sale of the Securities; (v) the
printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (vi) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (vii) admitting the Notes for listing on
the Official List of the Luxembourg Stock Exchange and for trading on the Euro
MTF Market; (viii) the transportation and other expenses incurred by or on
behalf of the Companies’ representatives in connection with presentations to
prospective purchasers of the Securities; (ix) the fees and expenses of the
Companies’ accountants and the fees and expenses of counsel (including local and
special counsel) for the Companies; (x) any appraisal or valuation performed in
connection with the offering and sale of the Securities; and (xi) all other
costs and expenses incident to the performance by the Companies of their
respective obligations hereunder.

(n)    The Companies will apply the proceeds from the offering and sale of the
Securities as provided under the caption “Use of Proceeds” in the Pricing
Disclosure Package and the Final Memorandum.

(o)    On the Closing Date, (i) the Companies shall cause to be delivered to the
Initial Purchasers executed copies of the Joinder Agreement executed by the
Joinder Party and (ii) the Joinder Party shall have appointed CT Corporation
System, located at 111 Eighth Avenue, New York, New York 10011, as its agent for
service of process in the United States under this Agreement, the Joinder
Agreement, the Indenture and the Securities in accordance with Section 19 hereof
and the equivalent provision in the Indenture.

6.    Conditions to the Obligations of the Initial Purchasers. The obligations
of the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Companies
contained herein at their respective times of execution of this Agreement, as of
the Closing Date and as of any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Companies made in any certificates
pursuant to the provisions hereof, to the performance by the Companies of their
respective obligations hereunder and to the following additional conditions:

(a)    The Companies shall have requested and caused (i) Dechert LLP, special
United States counsel for the Companies, to furnish to the Initial Purchasers
their opinion and negative assurance letter, each delivered on the Closing Date
and dated the Closing Date and addressed to the Initial Purchasers,
substantially in the form of Exhibits B-1 and B-2 hereto (with such
modifications as shall be reasonably acceptable to the Initial Purchasers and
their counsel) and (ii) William T. Gallagher, General Counsel of Holdings, to
furnish to the Initial Purchasers his opinion, delivered on the Closing Date and
dated the Closing Date and addressed to the Initial Purchasers, substantially in
the form of Exhibit B-3 hereto (with such modifications as shall be reasonably
acceptable to

 

-21-



--------------------------------------------------------------------------------

the Initial Purchasers and their counsels). In rendering such opinions and
assurances, such counsel may rely (A) as to matters involving the application of
laws of any jurisdiction other than the Commonwealth of Pennsylvania, the State
of New York, the Federal laws of the United States and the Delaware General
Corporation Law, to the extent they deem proper and specified in such opinion,
upon the opinion of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers; and
(B) as to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Companies and public officials.

(b)    The Companies shall have requested and caused Dechert (Paris) LLP,
special French counsel to the Companies, to furnish to the Initial Purchasers
their opinion, delivered on the Closing Date and dated the Closing Date and
addressed to the Initial Purchasers, substantially in the form of Exhibit C
hereto (with such modifications as shall be reasonably acceptable to the Initial
Purchasers and their counsel). In rendering such opinion, such counsel may rely
(A) as to matters involving the application of laws of any jurisdiction other
than the Republic of France, to the extent they deem proper and specified in
such opinion, upon the opinion of other counsel of good standing whom they
believe to be reliable and who are satisfactory to counsel for the Initial
Purchasers; and (B) as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of the Companies and public officials.

(c)    The Companies shall have requested and caused one or more local counsel
for the Companies, reasonably satisfactory to the Initial Purchasers and counsel
to the Initial Purchasers, in each of Canada, Germany, Luxembourg, Mexico, the
Netherlands, Spain, Switzerland and the United Kingdom to furnish to the Initial
Purchasers their opinion, delivered on the Closing Date and dated the Closing
Date and addressed to the Initial Purchasers. In rendering such opinion, such
counsel may rely as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of relevant Companies.

(d)    The Initial Purchasers shall have received from each of (i) Cahill
Gordon & Reindel LLP, special United States counsel for the Initial Purchasers,
and (ii) Gide Loyrette Nouel A.A.R.P.I., special French counsel for the Initial
Purchasers, such opinion or opinions, delivered on the Closing Date and dated
the Closing Date and addressed to the Initial Purchasers, with respect to such
matters as the Initial Purchasers may reasonably require, and the Companies
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.

(e)    Holdings shall have furnished to the Initial Purchasers a certificate of
Holdings and the Issuer, signed by the Chairman of the Board or the President
and the principal financial or accounting officer of each of Holdings and the
Issuer, delivered on the Closing Date and dated the Closing Date, to the effect
that the signers of such certificate have carefully examined the Pricing
Disclosure Package and the Final

 

-22-



--------------------------------------------------------------------------------

Memorandum, any amendment or supplement to the Pricing Disclosure Package and
the Final Memorandum and this Agreement and that:

(i)    the representations and warranties of the Companies in this Agreement are
true and correct in all material respects (other than the representations and
warranties set forth in Section 1(tt), (uu) and (vv) which shall be true and
correct in all respects) on and as of the Closing Date with the same effect as
if made on the Closing Date, and the Companies have complied with all the
agreements and satisfied all the conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date; and

(ii)    since the date of the most recent financial statements included in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto), there has been no material adverse change in the
condition (financial or otherwise), prospects, earnings, business or properties
of the Issuer, individually, or of Holdings and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated by the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(f)    At the Time of Execution, Holdings shall have caused
PricewaterhouseCoopers LLP to furnish to the Initial Purchasers a comfort
letter, dated the Time of Execution, in form and substance satisfactory to
counsel for the Initial Purchasers with respect to the audited and any unaudited
or pro forma financial information in the Pricing Disclosure Package. On the
Closing Date, Holdings shall have caused PricewaterhouseCoopers LLP to furnish
to the Initial Purchasers a comfort letter dated the Closing Date, in form and
substance satisfactory to counsel for the Initial Purchasers and reaffirming or
updating as of a more recent date, the information in the comfort letter dated
the Time of Execution.

(g)    [Reserved].

(h)    Subsequent to the Time of Execution or, if earlier, the dates as of which
information is given in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there shall not have been
(i) any change or decrease specified in the letter or letters referred to in
paragraph (f) of this Section 6; or (ii) any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), prospects, earnings, business or properties of the Issuer or of
Holdings and its subsidiaries, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto) the effect of which, in any case referred to in clause
(i) or (ii) above, is, in the sole judgment of the Representative, so material
and adverse as to make it impractical or inadvisable to proceed with the
offering or delivery of the Securities as contemplated by the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(i)    The Companies and the Trustee shall have entered into the Indenture in
form and substance reasonably satisfactory to the Representative, and the
Representative shall have received counterparts, conformed as executed, thereof.

 

-23-



--------------------------------------------------------------------------------

(j)    Each of the Guarantors shall have executed a Guarantee in form and
substance reasonably satisfactory to the Representative, and the Initial
Purchasers shall have received counterparts, conformed as executed, thereof.

(k)    The Companies shall have filed an application to list the Notes on the
Official List of the Luxembourg Stock Exchange, and the Notes shall be eligible
for clearance and settlement through Euroclear and Clearstream.

(l)    The Companies shall have appointed CT Corporation System, located at 111
Eighth Avenue, New York, New York 10011, as its agent for service of process in
the United States under this Agreement, the Indenture and the Securities in
accordance with Section 19 hereof and the equivalent provision in the Indenture.

(m)    The Issuer and each of the Guarantors shall have taken all necessary
corporate action required to execute, deliver and perform the obligations under
the Transaction Documents (including, without limitation, the Refinancing and
the application of the proceeds from the issuance of the Securities) and such
documents shall be in full force and effect.

(n)    Subsequent to the Time of Execution, there shall not have been any
decrease in the rating of any debt securities of any of the Companies by any
“nationally recognized statistical rating organization” registered under
Section 15E of the Exchange Act or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.

(o)    Prior to the Closing Date, each of the Companies shall have furnished to
the Representative such further information, certificates and documents as the
Representative may reasonably request.

(p)    On the date hereof and the Closing, the Initial Purchasers shall have
received from the Chief Financial Officer of Holdings, a certificate dated the
date hereof addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all respects when and as provided in this Agreement, or if any of
the opinions and certificates mentioned above or elsewhere in this Agreement
shall not be in all material respects reasonably satisfactory in form and
substance to the Representative and counsel for the Initial Purchasers, this
Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Initial
Purchasers. Notice of such cancellation shall be given to the Companies in
writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
at 80 Pine Street, New York, New York 10005.

 

-24-



--------------------------------------------------------------------------------

7.    Reimbursement of Expenses. If the sale of the Securities provided for
herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of any Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Companies, jointly and severally, agree to reimburse
the Initial Purchasers severally through the Representative promptly after
demand for all reasonable out-of-pocket expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

8.    Indemnification and Contribution.

(a)    The Companies, jointly and severally, agree, and upon the execution and
delivery of the Joinder Agreement, the Joinder Party, jointly and severally with
the Companies, agrees, to indemnify and hold harmless each Initial Purchaser,
the directors, officers, employees, affiliates and agents of each Initial
Purchaser and each person who controls any Initial Purchaser within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Pricing Disclosure Package, any Issuer Written
Communication, the Final Memorandum (or in any supplement or amendment thereto)
or any information provided by any Company to any holder or prospective
purchaser of Securities pursuant to Section 5(h), or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Companies will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Pricing Disclosure
Package or the Final Memorandum, or in any amendment thereof or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Companies by or on behalf of any Initial Purchaser specifically for
inclusion therein. This indemnity agreement will be in addition to any liability
which the Companies may otherwise have.

(b)    Each Initial Purchaser, severally and not jointly, agrees to indemnify
and hold harmless (i) as of the date hereof, each Company, each of their
directors, each of their officers, each of their employees, each of their agents
and each person who controls a Company within the meaning of either the Act or
the Exchange Act and (ii) upon the execution and delivery of the Joinder
Agreement, as of the Closing Date, the Joinder Party, each of its directors,
each of its officers, each of its employees, each of its agents and each person
who controls the Joinder Party within the meaning of either the Act or the
Exchange Act, in each case, to the same extent as the foregoing indemnity from
the Companies to each Initial Purchaser, but only with reference to written
information relating to such Initial Purchaser furnished to the Companies by

 

-25-



--------------------------------------------------------------------------------

or on behalf of such Initial Purchaser specifically for inclusion in the Pricing
Disclosure Package, the Final Memorandum (or in any amendment or supplement
thereto) or any Issuer Written Communication. This indemnity agreement will be
in addition to any liability which any Initial Purchaser may otherwise have. The
Companies acknowledge that the statements set forth in the paragraph related to
stabilization, syndicate covering transactions and penalty bids and the third
sentence in the thirty-first paragraph, each under the heading “Plan of
Distribution” in the Preliminary Memorandum and Final Memorandum, constitute the
only information furnished in writing by or on behalf of the Initial Purchasers
for inclusion in the Pricing Disclosure Package and Final Memorandum (or in any
amendment or supplement thereto).

(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to or any findings of fault, culpability or failure to act by or on
behalf of any indemnified party. An indemnifying party shall not be liable under
this Section 8 to any indemnified party regarding any settlement or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of

 

-26-



--------------------------------------------------------------------------------

which indemnification or contribution may be sought hereunder (whether or not
the indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.

(d)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Companies (with respect to the Joinder Party, subject
to the exclusions and limitations set forth in the Joinder Agreement) and the
Initial Purchasers, severally and not jointly, agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which one or more of the Companies and the Initial
Purchasers may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Companies on the one hand and by the Initial
Purchasers on the other hand from the offering of the Securities; provided,
however, that in no case shall any Initial Purchaser (except as may be provided
in any agreement among the Initial Purchasers relating to the offering of the
Securities) be responsible for any amount in excess of the purchase discount or
commission applicable to the Securities purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Companies and the Initial Purchasers shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Companies on the one hand
and of the Initial Purchasers on the other hand in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations. Benefits received by the Companies shall be
deemed to be equal to the total net proceeds from the offering (before deducting
expenses) received by the Issuer, and benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Companies on the one hand or the Initial Purchasers on the
other, the intent of the parties and their relative knowledge, information and
opportunity to correct or prevent such untrue statement or omission. The Issuer
and the Guarantors, the Initial Purchasers and, upon execution and delivery of
the Joinder Agreement, the Joinder Party agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this Section 8(d), no
Initial Purchaser shall be required to contribute any amount in excess of the
discount received by such Initial Purchaser in connection with the Securities
distributed by it. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section 8, each person who controls an Initial Purchaser within the meaning of
either the Act or the Exchange Act and each director, officer, employee,
affiliate and agent of an Initial Purchaser shall have the same rights to
contribution as such Initial Purchaser, and each person who controls a Company
within the meaning of either the Act or the Exchange Act and each officer,
director, employee and agent of a Company shall have the same rights to
contribution as such Company, subject in each case to the applicable terms and
conditions of this paragraph (d). Notwithstanding anything to the contrary in
this paragraph (d), the Joinder Party and any of its directors, officers,
employees, agents and controlling persons shall not be entitled to any
contribution hereunder until the Joinder Party has executed the Joinder
Agreement.

 

-27-



--------------------------------------------------------------------------------

9.    Default by an Initial Purchaser. If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Securities agreed to be purchased
by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (at the respective purchase prices set forth in Section 2 and in
the respective proportions which the amount of Securities set forth opposite
their names in Schedule I hereto bears to the aggregate amount of Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase; provided, however, that in the event that the aggregate amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate amount of Securities
set forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Companies. In the event of a default by
any Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representative shall determine in order that the required changes in the Pricing
Disclosure Package and the Final Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement and no action
taken under this paragraph shall relieve any defaulting Initial Purchaser of its
liability, if any, to the Companies or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.

10.    Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representative, by notice given to the Issuer prior
to delivery of and payment for the Securities, if at any time prior to such time
(i) trading in any of Holdings’ securities shall have been suspended by the
Commission or the New York Stock Exchange or trading in securities generally on
the New York Stock Exchange, the Luxembourg Stock Exchange or the Nasdaq Global
Market shall have been suspended or limited or minimum prices shall have been
established on any such exchange or Nasdaq Global Market; (ii) a banking
moratorium shall have been declared either by Federal or New York State
authorities or by authorities in the European Union or any member state thereof;
or (iii) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States or the European Union or any member state
thereof of a national emergency or war or other calamity or crisis the effect of
which on financial markets is such as to make it, in the sole judgment of the
Representative, impracticable or inadvisable to proceed with the offering or
delivery of the Securities as contemplated by the Pricing Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).

11.    Representations and Indemnities to Survive. The respective indemnities,
rights of contribution, qualified financial contracts resolution stay and
bail-in provisions, agreements, representations, warranties and other statements
of the Companies or their respective officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the

 

-28-



--------------------------------------------------------------------------------

Initial Purchasers or the Companies or any of the officers, directors,
employees, agents or controlling persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Securities. The provisions of
Sections 7, 8 and 11 hereof shall survive the termination or cancellation of
this Agreement.

12.    Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Initial Purchasers, will be mailed,
delivered or telefaxed to BNP Paribas, 10 Harewood Avenue, London NW1 6AA,
United Kingdom, Attention: Fixed Income Syndicate; if sent to the Companies,
will be mailed, delivered or telefaxed to Crown Holdings, Inc., 770 Township
Line Road, Yardley, PA 19067, Attention: General Counsel (fax no.:
(215) 676-6011), with a copy to Dechert LLP, Cira Center, 2929 Arch Street,
Philadelphia, PA 19104, Attention: William G. Lawlor (fax no.: (215) 994-2222).

13.    Agreement and Acknowledgment with Respect to the Exercise of Bail-in
Powers. Notwithstanding any other term of this Agreement or any other
agreements, arrangements or understandings between any Initial Purchaser and any
other party to this Agreement, each of the other parties to this Agreement
acknowledges, accepts and agrees to be bound by:

(a)    the effect of the exercise of Bail-in Powers by the Relevant Resolution
Authority in relation to any BRRD Liability of an Initial Purchaser (the
“Relevant BRRD Party”) to such other party under this Agreement, that (without
limitation) may include and result in any of the following, or some combination
thereof:

(i)    the reduction of all, or a portion, of the BRRD Liability or outstanding
amounts due thereon;

(ii)    the conversion of all, or a portion, of the BRRD Liability into shares,
other securities or other obligations of the Relevant BRRD Party or another
person (and the issue to or conferral on such other party to this Agreement of
such shares, securities or obligations);

(iii)    the cancellation of any such BRRD Liability; and

(iv)    the amendment or alteration of any interest, if applicable, thereon, the
maturity or the dates on which any payments are due, including by suspending
payment for a temporary period; and

(b)    the variation of the terms of this Agreement, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of Bail-in Powers
by the Relevant Resolution Authority.

For purposes of this Section 13:

“Bail-in Legislation” means in relation to a member state of the European
Economic Area which has implemented, or which at any time implements, the BRRD,
the relevant implementing law, regulation, rule or requirement as described in
the EU Bail-in Legislation Schedule from time to time;

 

-29-



--------------------------------------------------------------------------------

“Bail-in Powers” means any Write-down and Conversion Powers as defined in
relation to the relevant Bail-in Legislation;

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms, as amended;

“BRRD Liability” has the same meaning as in such laws, regulations, rules or
requirements implementing the BRRD under the applicable Bail-in Legislation;

“EU Bail-in Legislation Schedule” means the document described as such, then in
effect, and published by the Loan Market Association (or any successor person)
from time to time at http://www.lma.eu.com/; and

“Relevant Resolution Authority” means the resolution authority with the ability
to exercise any Bail-in Powers in relation to the Relevant BRRD Party.

14.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8 hereof, and, except
as expressly set forth in Section 5(h) hereof, no other person will have any
right or obligation hereunder.

15.    Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. Any right to trial by jury
with respect to any claim or proceeding related to or arising out of this
Agreement or any transaction or conduct in connection herewith is waived.

16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart to this Agreement.

17.    No Advisory or Fiduciary Responsibility. Each of the Companies
acknowledges and agrees that (i) the purchase and sale of the Securities
pursuant to this Agreement is an arm’s length commercial transaction between the
Companies, on the one hand, and the Initial Purchasers, on the other, (ii) in
connection therewith and with the process leading to such transaction each
Initial Purchaser is acting solely as a principal and not the agent or fiduciary
of the Companies, (iii) no Initial Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Companies with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Companies on other
matters) or any other obligation to the Companies except the obligations
expressly set forth in this Agreement and (iv) the Companies have consulted
their own legal and financial advisors to the extent they deemed appropriate.
Each of the Companies agrees that it will not claim that any Initial Purchaser
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to it, in connection with such transaction or the process leading
thereto.

 

-30-



--------------------------------------------------------------------------------

18.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

19.    Definitions. The terms which follow, when used in this Agreement, shall
have the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Commission” shall mean the Securities and Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

20.    Limitations.

(a)    Limitations Applicable to the Issuer and Guarantors organized under the
laws of France (each a “French Company”) and under the laws of England and Wales
(each an “English Company”). Notwithstanding anything to the contrary in this
Agreement, (i) the representations, warranties and covenants made by any French
Company or English Company in this Agreement shall be made for its own account
and be strictly limited to matters related to such French Company or such
English Company and its subsidiaries in connection, to the extent applicable,
with the Guarantees granted by such French Company or such English Company,
(ii) no French Company is acting jointly and severally with the other Guarantors
or the Issuer and no French Company shall be considered as “co-débiteurs
solidaires” as to any obligation under this Agreement, (iii) any expenses or
indemnities to be paid by any French Company under this Agreement shall be
limited to the expenses or indemnities incidental to the performance of its
obligations under this Agreement and (iv) any obligations, representations or
liabilities incurred or assumed under this Agreement by any French Company shall
not include any obligations, representations or liabilities which if incurred
would constitute a violation to its corporate benefit or interest (“intérêt
social”) in particular within the meaning of Articles L.241-3, L. 242-6, L.
243-1 or L.244-1 of the French Code de commerce, and/or would constitute
prohibited financial

 

-31-



--------------------------------------------------------------------------------

assistance within the meaning of Article L.225-216 of the French Code de
commerce and/or would constitute a misuse of corporate assets within the meaning
of Articles L. 241-3, L.242-6, L.243-1 or L. 244-1 of the French Code de
commerce or any other law or regulations having the same effect, as interpreted
by French courts.

(b)    Limitations Applicable to the Guarantors organized under the laws of
Spain (each a “Spanish Company”). Notwithstanding anything to the contrary in
this Agreement, any obligations, representations or liabilities incurred or
assumed under this Agreement by any Spanish Company shall be deemed to have been
incurred or assumed only to the extent that such obligations, representations or
liabilities would not, if incurred or assumed, contravene the Spanish law rules
on financial assistance ex articles 143.2 or 150, as applicable, of the Spanish
Capital Companies Act (Real Decreto Legislativo 1/2010, de 2 de julio, por el
que se aprueba el texto refundido de la Ley de Sociedades de Capital) (“LSC”),
and the Spanish law limitations on the issuance or guaranteeing of notes by
limited liability companies (sociedades de responsabilidad limitada) ex article
401 LSC.

21.    Consent to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America or the courts of the State of New York in each case sitting in
the borough of Manhattan, the city of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Related Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. Each party not located in the United
States shall, prior to the Closing Date, irrevocably appoint CT Corporation
System as its agent to receive service of process or other legal summons for
purposes of any Related Proceeding that may be instituted in any Specified
Court.

22.    Waiver of Immunity. With respect to any Related Proceeding, each party
irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in the Specified Courts, and with respect
to any Related Judgment, each party waives any such immunity in the Specified
Courts or any other court of competent jurisdiction, and will not raise or claim
or cause to be pleaded any such immunity at or in respect of any such Related
Proceeding or Related Judgment, including, without limitation, any immunity
pursuant to the United States Foreign Sovereign Immunities Act of 1976, as
amended.

23.    Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder into any currency other than
Euros, the parties hereto agree, to the fullest extent that they may effectively
do so, that the rate of exchange

 

-32-



--------------------------------------------------------------------------------

used shall be the rate at which in accordance with normal banking procedures the
Initial Purchasers could purchase Euros with such other currency in the City of
New York on the business day preceding that on which final judgment is given.
The obligations of each Company in respect of any sum due from it to any Initial
Purchaser shall, notwithstanding any judgment in any currency other than Euros,
not be discharged until the first business day, following receipt by such
Initial Purchaser of any sum adjudged to be so due in such other currency, on
which (and only to the extent that) such Initial Purchaser may in accordance
with normal banking procedures purchase Euros with such other currency.

24.    Acknowledgement Related to Co-manufacturer Responsibilities. Solely for
the purposes of the requirements of Article 9(8) of the MIFID Product Governance
rules under EU Delegated Directive 2017/593 (the “Product Governance Rules”)
regarding the responsibilities of manufacturers under the Product Governance
Rules:

(a)    each of BNP Paribas, Deutsche Bank AG, Citigroup Global Markets Limited,
Commerzbank Aktiengesellschaft, Mizuho Securities Europe GmbH, Banco Santander,
S.A., Scotiabank Europe plc, UniCredit Bank AG and Wells Fargo Securities
International Limited (collectively, the “Manufacturers”) acknowledges to each
other Manufacturer that it understands the responsibilities conferred upon it
under the Product Governance Rules relating to each of the product approval
process, the target market and the proposed distribution channels as applying to
the Notes and the related information set out in the Final Memorandum; and

(b)    Each of the Manufacturers, together with Crédit Agricole Corporate and
Investment Bank, Banco Bilbao Vizcaya Argentaria, S.A., MUFG Securities EMEA
plc, Coöperatieve Rabobank U.A. Merrill Lynch International and SMBC Nikko
Capital Markets Limited, the Issuer and the Guarantors note the application of
the Product Governance Rules and acknowledge the target market and distribution
channels identified as applying to the Notes by the Manufacturers and the
related information set out in the Final Memorandum.

25.    QFC Stay Rules.

(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b)    In the event that any Purchaser that is a Covered Entity or a BHC Act
Affiliate of such Purchaser becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Purchaser are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement were governed by the laws of the United States or a state of
the United States.

 

-33-



--------------------------------------------------------------------------------

(c)    For purposes of this Agreement:

(i)    “BHC Act Affiliate” has the meaning assigned to the term “affiliate” in,
and shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

(ii)    “Covered Entity” means any of the following:

(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3; or

(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)    “U.S. Special Resolution Regime” means each of (i) the Federal Deposit
Insurance Act and the regulations promulgated thereunder and (ii) Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

-34-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this Agreement and your acceptance shall represent a binding agreement among
the Companies and the several Initial Purchasers.

 

Very truly yours, CROWN EUROPEAN HOLDINGS S.A. By:  

/s/ Laurent Watteaux

  Name:   Laurent Watteaux   Title:   Administrateur & Président-Directeur
Général CROWN HOLDINGS, INC. By:  

/s/ Timothy J. Donohue

  Name:   Timothy J. Donahue   Title:   President & Chief Executive Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GUARANTORS: CR USA, INC.

CROWN BEVERAGE

PACKAGING PUERTO RICO, INC.

CROWN CONSULTANTS, INC. CROWN CORK & SEAL COMPANY (DE), LLC CROWN CORK & SEAL
COMPANY, INC. CROWN FINANCIAL CORPORATION CROWN INTERNATIONAL HOLDINGS, INC.
CROWN PACKAGING TECHNOLOGY, INC. FOREIGN MANUFACTURERS FINANCE CORPORATION By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer CROWN BEVERAGE
PACKAGING, LLC CROWN CORK & SEAL USA, INC. By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Assistant Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

KIWIPLAN INC. PACKAGE DESIGN AND MANUFACTURING, INC. SIGNODE INDUSTRIAL GROUP
LLC SIGNODE PICKLING HOLDING LLC SIGNODE US IP HOLDINGS LLC SIGNODE INDUSTRIAL
GROUP HOLDINGS US INC. SIGNODE INTERNATIONAL IP HOLDINGS LLC By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Assistant Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SIGNODE INDUSTRIAL GROUP US INC. By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN AMERICAS LLC By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

3079939 NOVA SCOTIA COMPANY/3079939 COMPAGNIE DE LA NOUVELLE ECOSSE 889273
ONTARIO INC. CROWN CANADIAN HOLDINGS ULC CROWN METAL PACKAGING CANADA INC. By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer SIGNODE
PACKAGING GROUP CANADA ULC By:  

/s/ Jon Fowkes

  Name:   Jon Fowkes   Title:   President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN METAL PACKAGING CANADA LP By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN BEVCAN FRANCE SAS CROWN EMBALLAGE FRANCE SA CROWN EUROPE SAS By:  

/s/ Didier Callet

  Name:   Didier Callet   Title:   Président CROWN DÉVELOPPEMENT

SOCIÉTÉ DE PARTICIPATIONS

CARNAUDMETALBOX

By:  

/s/ Paul Browett

  Name:   Paul Browett   Title:   Président

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GUNTER SAS By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Gérant de la Société

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

LITEC FRANCE SAS By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director MIMA PACKAGING SYSTEMS SAS By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director NORDIC SAS By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director SOCIÉTÉ CIVILE IMMOBILIÉRE DES
BACQUETS By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SOCIÉTÉ CIVILE IMMOBILIÉRE ROUSSEAU-IVRY By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director SCYBELE SAS By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director SPG FRANCE HOLDINGS SAS By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director STRAPEX SAS By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN FOODCAN GERMANY GMBH CROWN FOODCAN GMBH By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   Managing Director

CROWN COMMERCIAL

VERMÖGENSVERWALTUNG GMBH

By:  

/s/ Rolf Willke

  Name:   Rolf Willke   Title:   Managing Director CROWN COMMERCIAL GERMANY GMBH
& CO. KG By:  

/s/ Rolf Willke

  Name:   Rolf Willke   Title:   Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN CORK & SEAL DEUTSCHLAND HOLDINGS GMBH By:  

/s/ Rolf Willke

  Name:   Rolf Willke   Title:   Authorized Representative

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SPG PACKAGING SYSTEMS GMBH By:  

/s/ Ellen Fleischmann

  Name:   Ellen Fleischmann   Title:   Business Unit Manager KIWIPLAN GMBH By:  

/s/ Steve Whillis

  Name:   Steve Whillis   Title:   Business Unit Manager – EMEA MEZGER
HEFTSYSTEME GMBH By:  

/s/ Ellen Fleischmann

  Name:   Ellen Fleischmann   Title:   Business Unit Manager SIGNODE PACKAGING
EQUIPMENT GERMANY GMBH By:  

/s/ Gynter Lorenzen

  Name:   Gynter Lorenzen   Title:   GESCHÄFTSFÜHRER SIGNODE SYSTEM GMBH By:  

/s/ Oliver Schmid

  Name:   Oliver Schmid   Title:   GESCHÄFTSFÜHRER

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SPG GERMANY SERVICE MANAGEMENT GMBH By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   GESCHÄFTSFÜHRER SIGNODE INDUSTRIAL GROUP GMBH
By:  

/s/ John Paulsen

  Name:   John Paulsen   Title:   GESCHÄFTSFÜHRER SIGNODE SYSTEM PACKAGING GMBH
& CO KG By:  

/s/ Oliver Schmid

  Name:   Oliver Schmid   Title:   GESCHÄFTSFÜHRER of the General     Partner,
SIGNODE SYSTEM GMBH SMB SCHWEDE MASCHINENBAU GMBH By:  

/s/ Ellen Fleischmann

  Name:   Ellen Fleischmann   Title:   Business Unit Manager

SMP SCHWEDE MASCHINENBAU WEISCHLITZ

                         GMBH

By:  

/s/ Ellen Fleischmann

  Name:   Ellen Fleischmann   Title:   Business Unit Manager

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN PACKAGING LUX III, S.À.R.L. By:  

/s/ Paul Browett

  Name:   Paul Browett   Title:   Manager A By:  

/s/ Laurent GERARD

  Name:   Laurent GERARD   Title:   Manager B

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SIGNODE INDUSTRIAL GROUP HOLDINGS LUX S.À.R.L. By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Manager A By:  

/s/ Jacques Lancelon

  Name:   Jacques Lancelon   Title:   Manager B SIGNODE INDUSTRIAL GROUP LUX
S.A. By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Manager A By:  

/s/ Jacques Lancelon

  Name:   Jacques Lancelon   Title:   Manager B MIMA FILMS S.À.R.L. By:  

/s/ Jacques Lancelon

  Name:   Jacques Lancelon   Title:   Manager SPG INDUSTRIAL PACKAGING S.À.R.L.
By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Manager A By:  

/s/ Jacques Lancelon

  Name:   Jacques Lancelon   Title:   Manager B

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

MIMA FILMS S.À.R.L. By:  

/s/ Laurent Gérard

  Laurent Gérard By:  

/s/ Jacques Lancelon

  Jacques Lancelon By:  

/s/ Nils Stenger

  Nils Stenger

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN ENVASES MEXICO, S.A. DE C.V.

FÁBRICAS MONTERREY, S.A. DE C.V.

CIERRES HERMÉTICOS, S.A. DE C.V.

CROWN FAMOSA, S.A. DE C.V.

PROLATAMEX, S.A. DE C.V.

SILICES DE VERACRUZ, S.A. DE C.V.

GLASS & SILICE, S.A. DE C.V.

SILICE DEL ISTMO, S.A. DE C.V.

VICHISA, S.A. DE C.V.

By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN MEXICAN HOLDINGS, S. DE R.L. DE C.V. By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN VERPAKKING NEDERLAND B.V. By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

FAMOSA B.V.

SIVESA B.V.

SISA MEXICO B.V.

By:  

/s/ Paul Browett

  Name:   Paul Browett   Title:   President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN FOOD ESPAÑA, S.A.U. By:  

/s/ Jean-François Lelouch

  Name:   Jean-François Lelouch   Title:   Sole Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN PACKAGING EUROPEAN

HOLDINGS GMBH

By:  

/s/ Laurent Watteaux

  Name:   Laurent Watteaux   Title:   Managing Officer CROWN PACKAGING EUROPEAN
DIVISION GMBH By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   Managing Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SIGNODE INDUSTRIAL GROUP GMBH

By:

 

/s/ Lennart Bángman

 

Name:

 

Lennart Bángman

 

Title:

 

Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CARNAUDMETALBOX ENGINEERING LIMITED

CARNAUDMETALBOX GROUP UK LIMITED CARNAUDMETALBOX OVERSEAS LIMITED CROWN AEROSOLS
UK LIMITED

CROWN PROMOTIONAL PACKAGING UK LIMITED

CROWN PACKAGING MANUFACTURING

UK LIMITED

By:  

/s/ Paul Browett

  Name:   Paul Browett   Title:   Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN PACKAGING DISTRIBUTION UK LIMITED By:  

/s/ Aidan Ruddock

  Name:   Aidan Ruddock   Title:   Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SPG PACKAGING UK LTD. By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director STRAPEX HOLDINGS LIMITED By:  

/s/ Nils Stenger

  Name:   Nils Stenger   Title:   Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CROWN UK HOLDINGS LIMITED By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. BNP PARIBAS By:  

/s/ Hugh Pryse-Davies

  Name:   Hugh Pryse-Davies   Title:   Duly Authorized Signatory By:  

/s/ Benedict Foster

  Name:   Benedict Foster   Title:   Authorized Signatory For itself and the
other several Initial Purchasers named in Schedule I to the foregoing Agreement.

 

[Signature Page to Purchase Agreement]